DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 03/30/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 21-22, 26-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Breton – “BRETONSTONE SLABS – Plants for manufacturing engineered stone slabs and tile” – January 11, 2014 (Wayback Machine Date)  – pages 4 (webpage where matter can be found -  http://web.archive.org/web/20140111015935/http:/www.breton.it/engineeredstone/en/product/Plants_for_manufacturing_compound_stone/BRETONSTONE%C2%AE_SLABS), further in view of Morgan et al., U.S. Patent Publication No. 2007/0282718 A1, and, further in view of Alajarin et al., 2005, “Automatic system for quality based classification of marble textures” (pp. 488-497).
Regarding claim 21, claim 21 recites how to present a stone slab to a customer after it is manufactured. Manufacturing and distributing/selling stone slabs to the customers are very well known to be done by the stone slab manufacturers, whereas customers vary from large to small fabricators, retail customers, etc.
Regarding claim 21, claim 21 recites “A method of manufacturing and distributing stone slabs and corresponding images of the stone slabs, comprising: manufacturing a stone slab, the stone slab having a stone slab length and a stone slab width”. Breton discloses manufacturing the stone slabs in all 4 pages and further teaches “These slabs can be sold as they are or transformed into finished products to the size required” (page 4 – Topic – “Production Capacity of Bretonstone Slab Plants”, and slab sizes range from 125x306 cm up to 165 x 330 cm – stone width and length) and further shows the inventory of slabs in the slab plants. Breton does teach of selling slabs to customers but does not explicitly teach how the inventory of slabs is presented/managed in order to provide the customers/remote party the view of what products they have, including providing images of the stone slabs. However, examiner here asserts that it is a very common and well-known practice of providing images displaying products on websites by the manufacturers or sellers to the customers, and further cites Morgan to provide the evidentiary teachings of this well-known practice. 
Morgan teaches a system 1 for managing an inventory of stone slabs that may include natural stone slabs such as granite and marble or engineering stone slabs (para 0024). Morgan further teaches recording images and data associated (metadata) with each slab in inventory in database, and further these images and metadata are accessed by the customer through customer interface, where a desired slab is selected from the inventory (para 0026). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine Morgan's teachings with that of Breton. One of ordinary skill in the art before the effective filing of the claimed invention would have been motivated to combine Morgan's teachings with that of Breton because they belong to the same field of endeavor and Morgan's teachings when used would provide Breton an effective way of presenting product information/inventory to the remote party/customer, resulting in better customer satisfaction and probable slabs sale; and further enhancing the Breton’s invention through computer network where customer is available online and can directly order to produce the slabs with different patterns and tones ideal for satisfying the most sophisticated and contemporary internal and external cladding requirements (See Breton – page 1st para).

The combined invention of Breton and Morgan further discloses “storing a slab image file associated with the stone slab, the slab image file comprising an image of the stone slab and image metadata indicative of characteristics of the stone slab, the image having an image length and an image width” (see Morgan - para 0026 – images and data associated (metadata) with each slab 110 in inventory are visually recorded and presented to customer; para 0034 – the slab image file comprising a high resolution image, and information such as color variations, veins, flaws in the stone, cracks, etc. can be associated with the image; para 0028 – the data management system 10 may include a central database wherein a slab visual image and a slab identifier associated with that image may be recorded; para 0031 – a complete inventory of slabs 110 may be entered in the central database;  para 0032 – by searching the database, the image may be retrieved when desired and the inventory location of the part may be determined; para 0035 – “In addition to the visual representation, other information about the slab 110 can be stored in the database. Slab data may include a complete description of the slab 110, allowing the user to define all the required elements for processing and tracking. The exact type of data to be stored for each slab 110 could vary with each customer; para 0036 – slab data stored used for the purpose of nesting parts outline onto the slabs – hence the dimensions are outlined and saved accordingly for the slabs for proper nesting; para 0037 – slab dimensions”.); 
The claim 21 further discloses “grouping the stone slab with one or more other stone slabs having similar characteristics using the image metadata”. As cited before the combined invention of Breton and Morgan teaches (see Breton – creating an inventory of stone slabs in the slab plants of various sizes and of various features such as different colors) and further reaches (see Morgan – complete inventory of slabs may be entered in the database along with recording images and data associated (metadata) with each slab in inventory, and further these images and metadata are accessed by the customer through customer interface, where a desired slab is selected from the inventory, where metadata can include information such as color, veins, flaws). Clearly, the combined invention of Breton and Morgan teaches all the slabs grouped together in an inventory in the database despite its characteristics, but does not explicitly teach grouping the stone slabs with similar characteristics using the image metadata. 
However, Alajarin teaches “Marble products have their principal application in covering big surfaces for decoration, using marble slabs. Due to the great importance of the visual appearance, the requirements needed for the quality of these slabs do not refer only to technological parameters (such as endurance or polish rate), but also to aesthetic appearances, such as color homogeneity, texture, or spots, in order to maintain a certain level of uniformity in the whole surface…….In this case, the new slabs used must match with the older ones (they can be even from different suppliers), in order to maintain an aesthetic homogeneity. These requirements make it necessary to classify marble slabs into homogeneous classes or groups according to their quality and appearance” (page 488 – left column – Topic – Introduction – right column – first few lines). Alajarin further discloses “we present an automatic system for the inspection and classification in real time of marble slabs in production line according to their quality, by evaluating their colorimetric and textural properties. The system consists of a mechatronic prototype that houses all the required physical components for the acquisition of visual images of marble slabs, and computational algorithms (running on a PC computer) that perform texture analysis, feature extraction, and classification of the marble surfaces” (page 489 – left column). Alajarin further teaches “For real-time classification of marble slabs in production line, a database was created for each color space with input/output pairs of patterns for which their quality category is known previously (off-line). These patterns will act as reference to classify on-line the new patterns.” (page 493 – right column – Topic – Classification – 1st para). Alajarin further discloses “This automatic classification system increases the homogeneity of the product supplied by factories, and reduce time, cost and discrepancies in the marble industry, since this system may be used as a standard for marble quality control and classification. This also allows for an objective comparison between marble slabs of the same variety coming from different places. Finally, this system may also be useful for other natural products, like granites or wood” (page 496 – right column – 3rd para). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use Alajarin’s teachings of grouping the stone slab with one or more other stone slabs having similar characteristics in the combined invention of Breton and Morgan. One of ordinary skill in the art before the effective filing of the claimed invention would have been motivated to use Alajarin’s teachings of grouping the stone slab with one or more other stone slabs having similar characteristics using the image metadata in the combined invention of Breton and Morgan, in order to maintain aesthetic homogeneity, while controlling the quality for the end customer, further making it easier for end customer to order the slabs even from different suppliers.

Regarding claim 22, claim 22 recites “The method of claim 21, wherein the image metadata comprises a color characteristic” (see Morgan - para 0026 – images and data associated (metadata) with each slab 110 in inventory are visually recorded and presented to customer; para 0034 – the slab image file comprising a high resolution image, and information such as color variations, veins, flaws in the stone, cracks, etc. can be associated with the image; Alajarin - evaluating their colorimetric and textural properties).
Regarding claim 26, claim 26 recites “The method of claim 22, wherein grouping the stone slab with the one or more other stone slabs comprises comparing the color characteristic of the stone slab to image metadata of slab image files associated with the one or more other stone slabs” (see the citations made in Alajarin in the rejection of claim 21 – aesthetic homogeneity assessment is done by comparison/matching of their colorimetric and textural properties of the slabs electronically in order to group the slabs for the project where aesthetic homogeneity is needed/required).

Regarding claim 27, claim 27 recites “The method of claim 22, wherein grouping the stone slab with one or more other stone slabs comprises grouping the stone slab with one or more other stone slabs having the same style” (see the citations made in Alajarin in the rejection of claim 21 – aesthetic homogeneity assessment is done by comparison/matching of their colorimetric and textural properties of the slabs electronically in order to group the slabs for the project where aesthetic homogeneity is needed/required, where having similar color and texture define the same style of the slabs).

Regarding claim 28, claim 28 recites “The method of claim 21, wherein grouping the stone slab comprises matching the stone slab with a second stone slab” (see the citations made in Alajarin in the rejection of claim 21 – aesthetic homogeneity assessment is done by comparison/matching of their colorimetric and textural properties of the slabs electronically in order to group the slabs for the project where aesthetic homogeneity is needed/required, where having similar color and texture define the same style of the slabs – matching slabs for achieving aesthetic homogeneity).

Regarding claim 29, claim 29 recites “The method of claim 22, comprising assigning the stone slab to a remote party based at least in part on the color characteristic”. Breton discloses manufacturing the colored stone slabs in all 4 pages and further teaches “These slabs can be sold as they are or transformed into finished products to the size required” (page 4 – Topic – “Production Capacity of Bretonstone Slab Plants” – where selling to a customer is nothing but assigning the stone slab to a party; and further adding it is well known in the practice of buying stone slabs to select a color of choice   Further Morgan teaches para 0033 – Customers can access the available inventory 12 and select a desired slab 110 that will suit their needs. Alajarin as discussed discloses that the characteristics such as color of the slabs are very important and keeping in view of the aesthetic homogeneity discloses supplying/assigning the slabs of similar color in (page 496 – right column – 3rd para -  “This automatic classification system increases the homogeneity of the product supplied by factories, and reduce time, cost and discrepancies in the marble industry, since this system may be used as a standard for marble quality control and classification. This also allows for an objective comparison between marble slabs of the same variety coming from different places”) and as cited before in the rejection of claim 21.

Regarding claim 30, claim 30 recites “The method of claim 29, comprising providing the slab image file to a remote party, wherein providing the slab image file to the remote party occurs after assigning the stone slab to the remote party” (Morgan further teaches “If the slab is customer supplied, the image can be used for nesting parts and keeping track of the slab 110 throughout the entire process” (para 0033), thus the imaging of the slab in the entire process will be presented after the assignment of slab to the customer is already known).

Regarding claim 31, claim 31 recites “The method of claim 30, comprising providing the stone slab to the remote party” (See Breton - page 4 – Topic – “Production Capacity of Bretonstone Slab Plants” -“These slabs can be sold as they are or transformed into finished products to the size required”, where selling to customer is providing the stone slab to the customer; See Morgan – para 0002 – slabs will be further fabricated into parts such as countertops for end customers, thus slab will be provided to the end party; See Alajarin - page 496 – right column – 3rd para -  product supplied by factories).

Regarding claim 32, claim 32 recites “The method of claim 31, wherein the stone slab is a quarried stone slab” (See Morgan – para 0024 – natural stone slabs; See Breton – page 1 – 2nd paragraph – natural stone slabs, where natural stone slabs are quarried stone slabs; see page 2, 3rd para).

Regarding claim 33, claim 33 recites “The method of claim 31, wherein the stone slab is a processed stone slab” (See Morgan – para 0024 – engineered stone slabs, see Breton – see page 2 – 1st paragraph, and 4th para – processed stone slab).

Regarding claim 36, claim 36 has been similarly analyzed and rejected as per citations made in the rejection of claims 29, 22 and 21.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 21-22, 26-30, 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 24 of U.S. Patent No. 9,613,412 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 21, Olson discloses a method of manufacturing and distributing stone slabs and corresponding images of the stone slabs, comprising: manufacturing a stone slab, the stone slab having a stone slab length and a stone slab width (claim 23 – col. 19, lines 26-32; col. 20, lines 1-5, dimensional relationship is established with respect to slab length, with width being inherently present if length is present); and 
storing a slab image file associated with the stone slab, the slab image file comprising an image of the stone slab and image metadata indicative of characteristics of the stone slab, the image having an image length and an image width (claim 23 – col. 19, line 36 through col. 20, lines 1-5); 
grouping the stone slab with one or more other stone slabs having similar characteristics using the image metadata (claim 23 – col. 20, lines 6-9 – assigning multiple slabs is grouping and it is based on color characteristic collation/matching).

Regarding claim 22, Olson discloses the method of claim 21, wherein the image metadata comprises a color characteristic (claim 23).

Regarding claim 26, claim 26 has been similarly analyzed and rejected as per claim 23 of Olson.

Regarding claim 27, claim 27 has been similarly analyzed and rejected as per claim 23 of Olson (considering same color as same style).

Regarding claim 28, claim 28 has been similarly analyzed and rejected as per claim 23 of Olson.

Regarding claim 29, claim 29 has been similarly analyzed and rejected as per claim 23 of Olson.

Regarding claim 30, claim 30 has been similarly analyzed and rejected as per claim 24 of Olson.

Regarding claim 34, claim 34 has been similarly analyzed and rejected as per claim 23 of Olson.

Regarding claim 36, claim 28 has been similarly analyzed and rejected as per claim 23 of Olson (as per citations made in the rejection of claim 21).

7. 	Claims 23-25, 35 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 17, 2022